Motion for reargument denied, with ten dollars costs. It was incumbent on the plaintiff in seeking to recover on an alleged loan, represented by no writing and against which the Statute of Limitations had run, to show that the obligor, now deceased, had revived the debt by payment in his lifetime. To establish that fact required clear and convincing evidence, and the plaintiff could not depend upon alleged casual admissions of the son, the refusal of the trial justice to find that there had not been payments, or the admission in the answer that the debt had been fully paid through favors and the like. Motion for ieave to appeal to the Court of Appeals denied. Present — Lazansky, P. J., Hagarty, Carswell, Davis and Adel. JJ.